





Exhibit 10.23

PURCHASE, SALE AND ASSIGNMENT AGREEMENT, dated as of November 30, 2005
(this “Agreement”), by and among First Albany Companies Inc. (the “Seller”) and
Auda Secondary Fund L.P., a Delaware limited partnership and Auda Secondary Fund
C (Cayman) L.P., a Cayman Island exempted limited partnership (each, a
“Purchaser” and collectively, the “Purchasers”).

Recitals

WHEREAS, the Seller is the sole member of First Albany Private Fund 2004, LLC
(the “Fund”), and desires to sell, assign and transfer to the Purchasers its
limited liability company interest in the Fund as set forth on Exhibit A (the
“Seller LLC Interest”); and

WHEREAS, the Purchasers desire to purchase, and the Seller desires to sell to
the Purchasers, all right, title and interest in, to and under the Seller LLC
Interest on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1  Definitions.  Except as otherwise expressly provided or unless the
context otherwise requires, the terms defined in this Section 1.1 have the
meanings assigned to them in this Section:

“Account Balance Date” shall mean October 24, 2005.

“Agreement” has the meaning set forth in the Preamble.

“Base Purchase Price” has the meaning set forth in Section 2.2(a).

“business day” means any day other than a Saturday or Sunday or a day on which
banks located in The City of New York are authorized or required by statute to
close.

“Capital Commitment” shall mean all obligations of the owner of the Seller LLC
Interest to make capital contributions to the Fund.

“Capital Contributions” shall mean, with respect to the Seller LLC Interest, all
payments made in respect of Capital Commitments by the Seller to the Fund.

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Distributions” shall mean all payments, deemed payments, dividends and other
distributions paid or made to the Seller with respect to or in connection with
the ownership of the Seller LLC Interest.  The value of all “in-kind” payments,
dividends or other distributions received by the Seller from or on behalf of the
Fund for purposes of this definition shall be the value assigned thereto as of
the date of distribution by the Manager of the Fund pursuant to the terms of the
Fund Agreement.  For purposes of this definition, the amount of Distributions
shall be determined prior to the deduction of any withholding or other tax with
respect thereto.

“Dollar” or “$” means the official currency of the United States of America.

 “Excluded Obligations” shall mean, with respect to the Seller LLC Interest, (i)
any liabilities arising from the Seller’s breach of the representations or
warranties made in this Agreement as of the Closing with respect to the Seller
LLC Interest or made in the Fund Agreement or any of the Operative Documents,
(ii) any liabilities arising prior to the Closing with respect to the Seller LLC
Interest for taxes owed by the Seller, including any withholding taxes
attributable to allocations made to the Seller pursuant to the Fund Agreement
and (iii) any liabilities that Seller is required to pay pursuant to Section
4.8.

“Fund” has the meaning set forth in the Recitals.

“Fund Agreement” means the Amended and Restated Operating Agreement of First
Albany Private Fund 2004, LLC.

“Governmental Authority” means any government, political subdivision, or
governmental or regulatory authority, agency, board, bureau, commission,
instrumentality or court or quasi-governmental authority (in each case, whether
federal, state or local and whether foreign or domestic).

“Laws” means, collectively, all statutes, laws, codes and ordinances and any
rules or regulations of any Governmental Authority (in each case, whether
federal, state or local and whether foreign or domestic).

 “Manager Consent” means, with respect to the Fund, the consent of, and any
other action required under the terms of the Fund Agreement by, its Manager to
the transfer of the Seller LLC Interest in the Fund to the Purchasers and
admission of the Purchasers as members in the Fund, as required under the terms
of the Fund Agreement.

“Operative Documents” has the meaning set forth in Section 3.1(i).

“Orders” means, collectively, any applicable proclamations, judgments, decrees
and orders of any Governmental Authority.

“Permitted Transferee” shall mean any controlled affiliate of a Purchaser or any
entity under common control with a Purchaser.

“Purchase Price” has the meaning set forth in Section 2.2(a).

“Purchaser(s)” has the meaning set forth in the Preamble.

“Seller” has the meaning set forth in the Preamble.

“Seller LLC Interest” has the meaning set forth in the Recitals.

“Transfer Taxes” has the meaning set forth in Section 4.4(b).

ARTICLE II.

PURCHASE AND SALE OF SELLER LLC INTERESTS

Section 2.1  Purchase and Sale.  Subject to the terms and conditions of this
Agreement, (i) the Purchasers agree to purchase from the Seller, and the Seller
agrees to sell, assign and transfer to the Purchasers, at Closing, all of its
right, title and interest in the Seller LLC Interest and (ii) the Seller agrees
to assign all of its rights in the Fund Agreement and the Operative Documents
relating to the Seller LLC Interest, and the Purchasers agree to assume and
perform thereafter all liabilities and obligations of the Seller under the Fund
Agreement and the Operative Documents of the Fund, other than Excluded
Obligations.

Section 2.2  Purchase Price.  

(a)

The aggregate purchase price (such total, the “Purchase Price”) payable by the
Purchasers for the Seller LLC Interest, as set forth on Exhibit A hereto, shall
be equal to (i) $2,350,000 (the “Base Purchase Price”), plus (ii) the aggregate
amount of any Capital Contributions made to the Fund and funded by the Seller
after the Account Balance Date and prior to the Closing; and minus (iii) the
aggregate amount of any Distributions made to the Seller by the Fund after the
Account Balance Date and prior to the Closing.  The Seller agrees that if the
foregoing adjustment results in a number that is less than zero, the Seller will
pay such amount to the Purchasers at the Closing, notwithstanding the first
clause of Section 2.4(a).  There shall not be any adjustment to the Base
Purchase Price as a result of changes to the valuation of any portfolio
investment since the Account Balance Date.

(b)

The Purchase Price shall be paid at the Closing in Dollars by wire transfer of
federal funds or other immediately available funds to such account as the Seller
may direct by written notice to the Purchasers at least two (2) business days
before the Closing Date.  

Section 2.3  Closing. The closing with respect to the Seller LLC Interest (the
“Closing”) will take place at the offices of Proskauer Rose LLP, One
International Place, Boston, MA 02110 on or before November 30, 2005 (or, if the
conditions in Article V are not satisfied or waived at that time, the first
business day after the satisfaction or waiver of those conditions), or at such
other time or place as the parties may agree (the “Closing Date”).

Section 2.4  Deliveries at Closing.  At the Closing:

(a)

the Purchasers will pay the Purchase Price (in Dollars) to the Seller, by wire
transfer of immediately available funds to an account previously designated by
the Seller;

(b)

the Seller will deliver to the Purchasers, to the extent not previously
delivered to the Purchasers, a copy of the Fund Agreement and all Operative
Documents that represent or constitute the Seller LLC Interest; and

(c)

the Seller and the Purchasers will deliver the certificates referred to in
Sections 5.2 and 5.3, respectively and such other documents, certificates and
agreements as the parties shall deem reasonably necessary or desirable to
effectuate the transactions contemplated by this Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1  Representations and Warranties of the Seller.  The Seller hereby
represents and warrants to the Purchasers that:

(a)

Authority.   Seller has the requisite authority to enter into this Agreement and
all of the other agreements executed and delivered by it pursuant to this
Agreement and the Fund Agreement and to consummate the transactions contemplated
hereby and thereby.

(b)

Authorization; Non-Contravention. The performance by the Seller of this
Agreement and any other agreements delivered pursuant to this Agreement and the
Fund Agreement does not and will not result in the breach or violation of any of
the terms or provisions of, or constitute a default under, or accelerate the
performance required by the terms of any material indenture, mortgage, deed of
trust, loan agreement or any other agreement (including, without limitation, any
agreement with any employee or former employee of Seller or any affiliate
thereof) or instrument to which it is a party or by which it is bound, nor will
any such action result in any violation of the provisions of any material
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over Seller or its property. The execution and delivery
by the Seller of this Agreement and the performance by the Seller of its
obligations hereunder will not require any consent or approval of, or any filing
or registration with, any creditor of the Seller, any governmental agency or
court or other third party.

(c)

Binding Obligation.  This Agreement has been duly executed and delivered by the
Seller and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.  Any agreements executed and delivered
pursuant to this Agreement or the Fund Agreement at the Closing will have been
as of the Closing, duly executed and delivered by the Seller and each
constitutes, or will constitute as of the Closing, a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(d)

Ownership.  Seller has record and beneficial ownership of and good and valid
title to the Seller LLC Interest, and such ownership and title are free of all
liens, pledges, charges, equities, claims and other encumbrances other than any
restriction on transfer included in the Fund Agreement or the Operative
Documents.  Exhibit A completely and accurately sets forth with respect to the
Seller LLC Interest owned and being transferred by the Seller, the Seller’s
total Capital Commitment to the Fund with respect to the Seller LLC Interest and
the amount of unfunded Capital Commitments to the Fund by the Seller with
respect to the Seller LLC Interest through the Account Balance Date.

(e)

Distributions and Capital Contributions.  The Seller has contributed to the
capital of the Fund all amounts which it was required to contribute pursuant to
the terms of the Fund Agreement prior to the Account Balance Date.  Except as
set forth on Exhibit A hereto, it has not, since the Account Balance Date,
received, or been notified it is entitled to receive, any Distributions with
respect to the Seller LLC Interest, and the Seller has not made any Capital
Contributions with respect to the Seller LLC Interest, or agreed to make any
Capital Contributions with respect to the Seller LLC Interest, between the
Account Balance Date and the Closing.  

(f)

Broker’s Fee.  No person or entity acting on behalf of the Seller or under the
authority of the Seller shall be entitled to any broker’s, finder’s, or similar
fee or commission in connection with the transactions contemplated by this
Agreement.  The Seller has not offered, nor has it authorized any person acting
on Seller’s behalf to offer, the Seller LLC Interest to the public or engaged in
any public advertising with respect to the offer and sale of the Seller LLC
Interest.

(g)

Litigation.  There is not pending or, to the Seller’s knowledge, threatened
against the Seller any action, suit or proceeding at law or in equity before any
court, tribunal, governmental body, agency or official or any arbitrator
relating to the Seller LLC Interest or that might affect the legality, validity
or enforceability against the Seller of this Agreement or the Seller’s ability
to perform its obligations hereunder.  

(h)

No Default or Breach.  Seller is not in default and, to Seller’s knowledge,
there is no basis for any claim of default or breach against the Seller, under
the Fund Agreement or any Operative Document.  

(i)

Agreements and Commitments.  Exhibit B sets forth a list of all of the documents
and agreements (other than the Fund Agreement) governing the rights and
obligations of the Seller as a member in the Fund that relate to the Seller LLC
Interest (the “Operative Documents”).  

(j)

 Return of Distributions.  The Seller has not received written notice of any
outstanding obligation to return any of the Distributions or portions of
Distributions made by the Fund, if any, previously received from the Fund, or to
make a capital contribution to the Fund for the purpose of funding any
indemnification obligation or other liability (except liabilities for ordinary
operating expenses of the Fund).  The Seller has no knowledge of any legal
action, suit, arbitration or other legal or administrative inquiry or proceeding
pending or threatened against or affecting (i) the Fund or any of its properties
or assets, or (ii) the Manager or any of its properties or assets.  

Section 3.2  Representations and Warranties of the Purchasers. Each Purchaser
hereby severally represents and warrants to the Seller that:

(a)

Authority.  Such Purchaser has the requisite power and authority to enter into
this Agreement and all of the other agreements executed and delivered by it
pursuant to this Agreement and the Fund Agreement and to consummate the
transactions contemplated hereby and thereby.

(b)

Authorization, Non-Contravention.  The execution and delivery of this Agreement
and any other agreements delivered pursuant to this Agreement and the Fund
Agreement by such Purchaser have been duly authorized by all necessary actions
on the part of such Purchaser, and the performance by such Purchaser hereunder
and thereunder does not and will not result in a breach of any of such
Purchaser’s formation or operating documents or result in the breach or
violation of any of the terms or provisions of, or constitute a default under,
any material indenture, mortgage, deed of trust, loan agreement or any other
agreement or instrument to which it is a party or by which it is bound, nor will
any such action result in any violation of the provisions of any material
statute or any order, rule or regulation of any court or governmental agency, or
body having jurisdiction over it or its property.

(c)

Binding Obligation.  This Agreement has been duly executed and delivered by such
Purchaser and constitutes the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.  Any agreements delivered
pursuant to this Agreement or the Fund Agreement at the Closing will have been
as of the Closing, duly executed and delivered by such Purchaser and each
constitutes, or will constitute as of the Closing, the legal, valid and binding
obligations of such Purchaser, enforceable against such Purchaser in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

(d)

Broker’s Fee.  No person or entity acting on behalf of the Purchaser or under
the authority of the Purchaser shall be entitled to any broker’s, finder’s, or
similar fee or commission in connection with the transactions contemplated by
this Agreement.  The Purchaser has not offered, nor has it authorized any person
acting on Purchaser’s behalf to offer, the Seller LLC Interest to the public or
engaged in any public advertising with respect to the offer and sale of the
Seller LLC Interest.

(e)

Litigation.  There is not pending or, to the Purchaser’s knowledge, threatened
against the Purchaser any action, suit or proceeding at law or in equity before
any court, tribunal, governmental body, agency or official or any arbitrator
that might affect the legality, validity or enforceability against the Purchaser
of this Agreement or the Purchaser’s ability to perform its obligations
hereunder.  

ARTICLE IV.

MUTUAL COVENANTS

Section 4.1  Manager Consents.  The Seller and the Purchasers agree to use their
commercially reasonable efforts to take all necessary actions to obtain the
Manager Consent required for the sale and the transfer of the Seller LLC
Interest, and otherwise to consummate the transactions contemplated hereby.  The
parties hereto shall cooperate fully with each other in furnishing any
information or performing any action reasonably requested by any such other
party, which information or action is necessary to the prompt and successful
consummation of the transactions contemplated by this Agreement.  Subject to its
further rights under this Agreement, each party hereto shall use its
commercially reasonable efforts to cause the Closing to occur on or before
December 15, 2005, or as soon as practicable thereafter.

Section 4.2  Assignments and Assumptions.  In addition, the Seller and the
Purchasers agree to execute all such assignments and/or transfer agreements as
may be reasonably required by the Manager of the Fund for the sale and the
transfer of the Seller LLC Interest and the assumption by the Purchasers of all
obligations relating thereto that it has agreed to assume.  

Section 4.3  Tax Matters.

(a)  The Seller and the Purchasers shall cooperate with one another in obtaining
the agreement of the Manager of the Fund to allocate between the Purchasers and
the Seller, in the manner mutually agreed upon by the Seller and the Purchasers
in accordance with Section 706 of the Code and the Treasury Regulations
promulgated thereunder, all items of income, gain, loss, deduction or credit
attributable to the Seller LLC Interest for the tax year of the Fund in which
the Closing Date occurs.  The Seller and the Purchasers shall request that, for
tax reporting purposes, the Fund give effect to the transfer of the Seller LLC
Interest as of the Closing Date or such other date as the Purchasers and the
Seller mutually agree.  The Seller and the Purchasers agree that the Fund shall
allocate all items of income, gain, loss, deduction or credit attributable to
the Seller LLC Interest for the tax year of the Fund in which the Closing Date
occurs between the Seller and the Purchasers based on an interim closing of the
Fund’s books as of the Closing Date.

(b)  Each party shall be responsible for and bear its own stamp, transfer,
documentary, sales and use, value added, registration and other such taxes and
fees (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement (collectively,
the “Transfer Taxes”).  Any tax returns and other documentation that must be
filed with respect to Transfer Taxes shall be prepared and filed when due by the
party primarily or customarily responsible under the applicable local law for
the filing of such tax returns or other documentation, and such party will use
its commercially reasonable efforts to provide drafts of such tax returns and
other documentation to the other party at least ten (10) business days prior to
the due date for such tax returns and other documentation.

Section 4.4  Compliance with Operative Documents.  From the date hereof until
the Closing, the Seller agrees that it will comply with the terms of the Fund
Agreement and Operative Documents.  Except as consented to by Purchasers in
writing, Seller shall not: (A) dispose, liquidate, mortgage, sell, assign,
transfer, deliver or solicit any bids for, or enter into any discussions with
prospective purchaser of, the Seller LLC Interest; (B) consent to, amend or
modify, or waive any rights under, any of the Operative Documents; (C) fail in
any manner to perform fully its obligations under any of the Operative
Documents; (D) make any voluntary capital contributions or fail to make any
required capital contributions to the Fund; (E) create or permit to exist any
lien on the Seller LLC Interest; (F) take any action the effect of which would
be to incur a penalty or other specified consequence under any of the Operative
Documents; or (G) agree to do any of the foregoing.

Section 4.5  Inspection and Access to Information.  The Purchasers may, prior to
the Closing, directly or through its representatives (including its counsel),
review the properties, books and records in the possession of the Seller
relating to the Seller LLC Interest to the extent such Purchaser reasonably
believes necessary or advisable to familiarize itself with such properties and
other matters.  The Seller and its affiliates shall permit each Purchaser and
its representatives to have, after the date of execution of this Agreement,
access to the books, records, accounts and documents in the possession of the
Seller and its affiliates relating exclusively to the Seller LLC Interest and
shall cause its counsel, accountants, consultants and other representatives to
furnish such Purchaser, at reasonable times and to a reasonable extent, with
such investment details, financial and operating data and other information with
respect to the Seller LLC Interest as such Purchaser shall from time to time
reasonably request.

Section 4.6  Notice and Return of Capital Contributions and Distributions.  The
Seller shall use commercially reasonable efforts to give prompt notice to the
Purchasers of all Capital Contributions and all Distributions made to or by the
Fund with respect to the Seller LLC Interest. From and after the Closing, the
Seller agrees to forward to the Purchasers any Capital Contributions returned to
the Seller, or Distributions received by the Seller in error, with respect to
the Seller LLC Interest as soon as commercially practicable but in any event
within ten (10) business days after receipt thereof.  If either Purchaser
acquires knowledge of any of the foregoing at any time, such Purchaser shall
provide written notice thereof to the Seller as soon as commercially practicable
but in any event within ten (10) business days.

Section 4.7  Notices; Financial Reports.  The Seller shall give notice to the
Purchasers of the receipt by the Seller of (A) any notice or other communication
relating to a default or event which, with notice or lapse of time or both,
would become a default, under any of the Operative Documents or Fund Agreement,
(B) any notice or other communication (including, without limitation, quarterly
reports of the Fund or other financial statements or similar information) from
or on behalf of the Fund in connection with the Seller LLC Interest, and (C) any
notice or other communication relating to any contemplated or pending claim,
action, suit, proceeding or investigation by any governmental department,
commission, board, agency, instrumentality or authority involving or relating to
the Seller LLC Interest, in each case within a reasonable time after receipt
thereof.  If either Purchaser acquires knowledge of any of the foregoing at any
time, such Purchaser shall provide written notice thereof to the Seller as soon
as commercially practicable but in any event within ten (10) business days and
promptly furnish such Purchaser a copy thereof (including any related
materials).

Section 4.8  Member Clawback.  To the extent Purchaser is required to return any
distributions to the Fund pursuant to applicable law, then the Seller shall pay
such amounts to the extent such amounts relate to distributions which were
distributed to the Seller prior to the Account Balance Date.




Section 4.9  Section 743 Information.  The Seller shall provide reasonable
cooperation to the Purchasers to assist the Purchasers in complying with Section
743(e)(2) of the Code.  Such cooperation shall include, without limitation,
providing the Purchasers with information regarding the amount of loss, if any,
recognized by the Seller for federal income tax purposes with respect to the
sale of the Seller LLC Interest.  The Seller shall provide such information to
the Purchasers promptly following the Purchasers’ request therefore or, if
later, upon the receipt by the Seller of its Schedule K-1 for the taxable year
in which the transfer of the Seller LLC Interest occurs.

ARTICLE V.

CONDITIONS TO CLOSING

Section 5.1  Mutual Conditions.  The respective obligations of the Seller and
the Purchasers to effect the Closing are subject to the satisfaction or waiver
of the following conditions:

(a)

The Manager Consent required to permit the consummation of the Closing shall
have been obtained;

(b)

No provision of any applicable Law or Order shall prohibit the consummation of
the Closing and no action, suit, litigation, arbitration, proceeding or
investigation shall (i) have been formally instituted and be pending with regard
to the transactions contemplated by this Agreement to occur in connection with
the Closing or (ii) have been threatened in writing by any Governmental
Authority with regard to the transactions contemplated by this Agreement to
occur in connection with the Closing; and

(c)

Any applicable rights of first refusal or pre-emption rights or other similar
rights with respect to the Seller LLC Interest have been complied with or
waived.

Section 5.2  Conditions to the Obligation of the Purchasers.  The obligations of
the Purchasers to effect the Closing is subject to the satisfaction or waiver of
the following additional conditions on the Closing Date:

(a)

All representations and warranties of the Seller contained in this Agreement
which are not qualified as to materiality shall be true and correct in all
material respects, and all representations and warranties contained in this
Agreement which are so qualified as to materiality shall be true and correct (in
each case with the same force and effect as if such representations and
warranties were made anew at and as of the Closing Date, except (i) to the
extent that such representations and warranties are by their express provisions
made as of the date of this Agreement or another specified date, and (ii) for
the effect of any activities or transactions which may have taken place after
the date of this Agreement which are contemplated by this Agreement);

(b)

The Purchasers shall have received a certificate of the Seller to the foregoing
effect;

(c)

All agreements, covenants and obligations required by the terms of this
Agreement to be performed and complied with by the Seller on or before the
Closing Date shall have been so performed or complied with in all material
respects;

(d)

The Purchasers shall have received copies of the Fund Agreement and the
Operative Documents related to the Seller LLC Interest being sold at the
Closing, and such other instruments of sale, transfer, conveyance and assignment
as are necessary to effect the transfer of the Seller LLC Interest to be
transferred at the Closing and the Purchasers shall, upon consummation of and
subject to the Closing, have been granted the same or similar rights as the Fund
Agreement and the Operative Documents provided the Seller with respect to the
Seller LLC Interest; and

(e)

The Purchasers shall have received an updated Exhibit A attached hereto, updated
to reflect all Distributions and Capital Contributions related to the Seller LLC
Interest being sold at the Closing made during the period commencing on the
Account Balance Date and ending on the Closing Date (including without
limitation any such Distributions and Capital Contributions made after the date
hereof and prior to the Closing), and all management fees and expenses paid
prior to the Closing by the Seller related to the Seller LLC Interest being sold
at the Closing, in advance prior to the Account Balance Date with respect to
management services rendered or to be rendered after the Account Balance Date.

(f)

The Fund Agreement shall be amended and restated in its entirety as set forth on
Exhibit C attached hereto.




Section 5.3  Conditions to the Obligation of the Seller.  The obligation of the
Seller to sell and transfer the Seller LLC Interest to each Purchaser is subject
to the satisfaction or waiver of the following additional conditions on the
Closing Date:

(a)

All representations and warranties of such Purchaser contained in this Agreement
which are not qualified by materiality shall be true and correct in all material
respects, and all representations and warranties of such Purchaser contained in
this Agreement which are qualified as to materiality shall be true and correct
(in each case with the same force and effect as if such representations and
warranties were made anew at and as of the Closing Date, except (i) to the
extent that such representations and warranties are by their express provisions
made as of the date of this Agreement or another specified date and (ii) for the
effect of any activities or transactions which may have taken place after the
date of this Agreement which are contemplated by this Agreement);

(b)

The Seller shall have received a certificate of such Purchaser signed on its
behalf by a duly authorized officer to the foregoing effect;

(c)

All agreements, covenants and obligations required by the terms of this
Agreement to be performed and complied with by such Purchaser on or before the
Closing Date with respect to the Seller LLC Interest shall have been so
performed or complied with in all material respects; and

(d)

The Seller shall have received the Purchase Price with respect to the Seller LLC
Interest by wire transfer of immediately available funds.

ARTICLE VI.

TERMINATION

Section 6.1  Grounds for Termination.  This Agreement may be terminated at any
time before the Closing:

(a)

by mutual agreement of the parties;

(b)

by either Purchaser if any of the representations of the Seller contained in
this Agreement are inaccurate or untrue in any material respect and the
inaccuracy has not been, or cannot be, cured within 30 days after notice of the
inaccuracy or untruth has been given to the Seller; and

(c)

by the Seller if any of the representations of the Purchasers contained in this
Agreement are inaccurate or untrue in any material respect and the inaccuracy
has not been, or cannot be, cured within 30 days after notice of the inaccuracy
or untruth has been given to the Purchasers.




The party terminating this Agreement pursuant to this Section 6.1 will give
written notice of the termination to the other party.

Section 6.2  Effect of Termination with respect to the Seller LLC Interest.  If
this Agreement is terminated with respect to the Seller LLC Interest as
permitted by Section 6.1, no party to this Agreement will have any liability or
further obligation to the other party pursuant to this Agreement; provided,
however, that if termination results from the bad faith of a party, such party
will remain liable for any and all costs, expenses or damages incurred or
suffered by the other party as a direct result of such failure or breach, and
provided further, however, that the agreement of the Seller and the Purchasers
set forth in Sections 8.3 (Expenses) shall survive such termination.  




ARTICLE VII.

MANAGER CONSENT

Section 7.1  Manager Consent to Transfer.  The Old Manager (as defined in the
Fund Agreement) and the Manager of the Fund hereby consent to the transfer of
the Seller LLC Interest in the Fund to the Purchasers and admission of the
Purchasers as members in the Fund pursuant to 9.01 of the Fund Agreement.

Section 7.2  Waiver of Opinion.  The Old Manager (as defined in the Fund
Agreement) and the Manager of the Fund hereby waive the requirement pursuant to
9.01(c) of the Fund Agreement for a written opinion of counsel in connection
with the transfer of the Seller LLC Interest.

ARTICLE VIII.

OTHER MATTERS

Section 8.1  Waiver, Amendment.  Any provision of this Agreement may be amended
or waived, but only if the amendment or waiver is in writing and signed, in the
case of the amendment, by each party to this Agreement or, in the case of a
waiver, by the party or parties asserted to have made such waiver.

Section 8.2  Survival.  Each party’s representations, warranties and covenants
set forth in Articles III and IV hereof shall survive the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby.

Section 8.3  Expenses. Each party hereto will bear all expenses incurred by it
in connection with this Agreement and the transactions contemplated by this
Agreement.

Section 8.4  Notices.  All notices, requests and other communications under this
Agreement to a party will be in writing and will be deemed given (a) on the
business day sent, when delivered by hand or facsimile transmission (with
confirmation) during normal business hours, (b) on the business day following
the business day of sending, if delivered by nationally recognized overnight
courier, or (c) on the third business day following the business day of sending,
if mailed by registered or certified mail return receipt requested, in each case
to such party at its address (or number) set forth below or such other address
(or number) as the party may specify by notice to the other parties hereto.

If to the Seller:

Alan Goldberg

Chief Executive Officer

First Albany Capital

677 Broadway

Albany, NY 12207-2990




with a copy (which shall not constitute notice) to:




Cahill/Wink LLP

444 Broadway
Suite 300

Saratoga Springs, NY 12866

Attention: Stephen Wink, Esq.




Phone:  (518) 584-1991

Fax: (518) 584-1962

Email: steve.wink@cahillwink.com




If to the Purchasers:

Auda Private Equity LLC

c/o Richard Lichter, Managing Director

745 Fifth Avenue, 29th Floor

New York, NY  10151




Phone: (212) 863-2331

Fax: (212) 593-2974

Email: lichter@auda.net




with a copy (which shall not constitute notice) to:




Auda Private Equity LLC

c/o Lisa Rosas

745 Fifth Avenue, 29th Floor

New York, NY  10151

 

Phone: (212) 863-2336

Fax: (212) 593-2974

Email: audape@auda.net

 

With a copy (which shall not constitute notice) to:

Proskauer Rose LLP

One International Place

Boston, MA  02110

Attention: David W. Tegeler, Esq.




Phone:  (617) 526-9600

Fax:  (617) 526-9899

Section 8.5  Entire Understanding; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
transactions contemplated by this Agreement and supersedes all prior agreements,
written or oral, among the parties with respect to the subject matter of this
Agreement.  Nothing in this Agreement, expressed or implied, is intended to
confer on any person, other than the parties hereto or their respective
successors, any rights, remedies, obligations or liabilities.

Section 8.6  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under it may be assigned by any of the parties hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties hereto and any purported assignment in violation of this
Section 8.6 will be void.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
to this Agreement and their respective successors and permitted assigns.
 Notwithstanding the foregoing, the Purchasers shall have the right to cause the
transfer of the Seller LLC Interest or the right to purchase the Seller LLC
Interest to any Permitted Transferee (with the assumption by such assignee of
the relevant portion of the related liabilities and obligations), provided that
no such assignment shall relieve the assigning party of its obligations
hereunder if such assignee does not perform such obligations.  

Section 8.7  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one Agreement.

Section 8.8  Severability.  If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, agreements, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto.  Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible.

Section 8.9  Governing Law.  This Agreement and its enforcement will be governed
by, and interpreted in accordance with, the laws of the State of New York
applicable to agreements made and to be performed entirely within such State.  

Section 8.10  Submission to Jurisdiction.   Each party to this Agreement hereby
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York state court sitting in The
City of New York for purposes of all legal proceedings arising out of or
relating to this Agreement, or the transactions contemplated hereby.  Each party
to this Agreement hereby irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such proceeding brought in such court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
 In any action which may be instituted against either party arising out of or
relating to this Agreement, such party hereby consents to the service of process
in connection with any action by the mailing thereof by registered or certified
mail to such party’s address set forth in Section 8.4.

Section 8.11  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION AS BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR DISPUTES RELATING THERETO.  EACH PARTY HERETO (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

Section 8.12  Interpretation.  (a) As used in this Agreement, references to:

(a)

the words “hereby”, “hereof”, “herein”, “hereunder” or words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

(b)

the Preamble or to the Recitals, Sections or Exhibits refers to the Preamble or
a Recital, or an Exhibit or a Schedule to, this Agreement unless otherwise
indicated.

(c)

this Agreement refers to this Agreement and the Exhibits to it.

(d)

Wherever this Agreement requires a party to take an action, the requirement
constitutes an undertaking by the party to cause its subsidiaries, and to use
its commercially reasonable efforts to cause its other affiliates, to take
appropriate action in connection therewith.

(e)

Whenever the words “include”, “includes” or “including” are used is this
Agreement, they will be deemed to be followed by the words “without limitation.”
 Any singular term in this Agreement will be deemed to include the plural, and
any plural term the singular. All pronouns and variations of pronouns will be
deemed to refer to the feminine, masculine or neuter, singular or plural, as the
identity of the person referred to may require.

(f)

The various captions and headings contained in this Agreement are for reference
purposes only and do not limit or otherwise affect any of the provisions of this
Agreement.

(g)

It is the intention of the parties hereto that this Agreement not be construed
more strictly with regard to one party than with regard to the other parties
hereto.

Section 8.13  Resolution of Conflicts.  In the event of any inconsistency or
conflict between the terms of this Agreement and any other document executed by
the Seller and/or the Purchasers in connection with this Agreement or the
transactions contemplated hereby, the terms of this Agreement shall control as
between the Seller and the Purchasers.









7116/11287-001  Current/7918510v5








IN WITNESS WHEREOF, the parties named below have caused this instrument to be
duly executed, all as of the day and year first above written.




 

SELLER

    

FIRST ALBANY COMPANIES INC.

 







By: _/s/ Alan P. Goldberg

Alan P. Goldberg, President

 

PURCHASERS

    

AUDA SECONDARY FUND L.P.

AUDA SECONDARY FUND C

   (CAYMAN), L.P.




By: Auda Secondary Fund LLC

their general partner




By: Auda Private Equity LLC

       Member

 




By: _/s/ Stephen B. Wessen,/s/ RobertKirby
      Name: Stephen B. Wessen RobertKirby
      Title: Authorized Officer         CFO

  












Signature Page to Purchase Agreement








FATV GP LLC (For Purposes of Article VII only)







By: _____________________________

Gregory A. Hulecki, Manager







FAC MANAGEMENT CORP. (For Purposes of Article VII only)







By: /S/ Alan P. Goldberg

Alan P. Goldberg, President      
















PURCHASE AND SALE AGREEMENT

EXHIBIT A

Auda Secondary Fund L.P.

Limited Liability Company Interest represented by a Capital Commitment of
$6,783,245

Base Purchase Price $1,726,104

Auda Secondary Fund C (Cayman) L.P.

Limited Liability Company Interest represented by a Capital Commitment of
$2,451,790

Base Purchase Price $623,896




Member

Seller Capital Commitment

Account Balance Date

Capital Account As of the Account Balance Date

Capital Contributions since the Account Balance Date1



 The purchase price includes all Capital Contributions and Distributions through
October 24, 2005.  Any Capital Contributions made after October 24, 2005 will be
added to the Purchase Price; any Distributions received after October 24, 2005
will be subtracted from the Purchase Price.



Distributions since the Account Balance Date

Remaining Unfunded

 Capital Commitment as of Closing Date

Auda Secondary Fund L.P.

$6,783,245

October 24, 2005

$2,061,627

$363,378

--

$3,999,624

Auda Secondary Fund C (Cayman) L.P.

$2,451,790

October 24, 2005

$745,170

$131,342

--

$1,445,656






7116/11287-001  Current/7918510v5


















FOOTNOTES






7116/11287-001  Current/7918510v5


